Opinion by
Mr. Justice Fell,
It was left to the jury to determine whether there had been fault on the part of the defendant company in the manner of *65transportation, or unnecessary delay which, resulted in injury to the plaintiff’s horses. This submission included but one of the questions raised at the trial. The car had been transferred to the tracks of the Philadelphia & Reading R. R. Co. and it was admitted that at the time of the injury of the horses it was not on the line of the defendant’s road or in charge of its employees. The question of the defendant’s responsibility beyond the terminus of its line was thus raised at the trial, and it is now presented by the ninth assignment of error.
The car load of horses was received by the defendant at Belpre, Ohio. The plaintiff was named in the bill of lading as the consignee, and Frankford, Philadelphia, as the destination of the car. The defendant’s road does not extend to Frankford. The eastern terminus of its line for the delivery of freight is 24th and Race streets, several miles from Frankford. At this point delivery of the horses was tendered to the plaintiff’s agent, who was in charge of them, and upon his request that they be carried to Frankford the car was delivered to the Philadelphia & Reading R. R. Co. The written contract of shipment was to carry the horses “ to the freight station, Phila., Pa., ready to be delivered to the consignee or his order, or to such company or carrier (if the same is to be forwarded beyond such station) whose line may be considered a part of the route to the destina^ tion of said stock,” and it provided that the responsibility of the defendant as a carrier should cease at the freight station where delivery was made or ready to be made to the consignee, owner or carrier. Prima facie the duty of the defendant as a carrier ended when the horses were tendered to the agent of the consignee at 24th and Race streets, and from that time its responsibility was that of a forwarder only: Camden & Amboy R. R. Co. v. Forsyth, 61 Pa. 81. If this contract was so modified-by agreement of the agents of the parties at the time of the shipment as to impose on the defendants a liability as carriers beyond its station in Philadelphia, it was for the plaintiffs to establish that fact by proof. The testimony relating to this was for the jury. It could not be assumed that it had been established, and in the absence of satisfactory proof upon the subject the plaintiff was not entitled to recover.
The ninth assignment of error is sustained, and the judgment is reversed with a venire de novo.